Citation Nr: 0731458	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-00 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
veteran's service-connected post-traumatic stress disorder 
(PTSD), on appeal from an initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from June 1970 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Louis, Missouri.  That rating action granted service 
connection for PTSD and the RO subsequently assigned a 30 
percent disability evaluation.  The veteran was notified of 
that action and he has appealed, claiming that his PTSD is 
more disabling.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has appealed the assignment of a 30 percent 
disability rating for his recently service-connected 
psychiatric disorder.  A review of the veteran's claims 
folder suggests that additional qualifying medical 
information is needed prior to the Board issuing a 
determination as to whether a higher rating should be 
assigned.

The record shows that over the course of this appeal, the 
veteran has been assigned many Global Assessment of 
Functioning (GAF) scores.  These scores have ranged from 35 
to 60.  A GAF score of 61 to 70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF Score of 51 to 60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Additionally, a GAF Score of 41 to 50 contemplates serious 
systems (e.g., suicidal ideation severe obsessional rituals, 
frequent shoplifting) or serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Finally, a GAF Score of 31 to 40 indicates 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See DSM-IV at 44-47.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

From the range of these scores, i.e., the up-and-down nature 
of the scores, the Board believes that the veteran should 
undergo another psychiatric examination in order to resolve 
any previous unclear findings that may exist concerning the 
psychiatric disability(ies) at issue.  Green v. Derwinski, 1 
Vet. App. 121 (1991) (fulfillment of the statutory duty to 
assist "includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also 38 C.F.R. § 4.2 (2007) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2007) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  A new and 
complete examination will provide the Board with a basis to 
either agree or refute the veteran's various assertions, and 
will provide the VA with a more complete picture of whether 
an increased rating may be granted for the veteran's mental 
disorder.  

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC/RO for the following development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a) (2007); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Charles v. Principi, 16 Vet. App. 
370 (2002), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In particular, the RO must inform the 
claimant: (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his claim for an increased evaluation; 
(3) about the information and evidence 
that VA will seek to provide; (4) about 
the information and evidence the claimant 
is expected to provide; (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim; 
and (6) inform him about the assignment 
of an effective date if his appeal is 
granted.

2.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment received since January 
2004 for his service-connected 
psychiatric disorder, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2006).

3.  The veterans should be scheduled for 
a VA psychiatric examination.  The 
examination should be accomplished by a 
board of at least two doctors.  The 
purpose of the examination is to 
determine the extent and severity of the 
service-connected PTSD.  The examiners 
should be provided a copy of this remand 
together with the veteran's entire claims 
folder, and the examiners are asked to 
indicate whether he or she has reviewed 
the claims folder.  All appropriate tests 
should be conducted.  Each examiner 
should assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF) provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities.  Moreover, each examiner 
should answer the following 
questions/requests:

a.  Indicate the exact diagnosis or 
diagnoses of the veteran's psychiatric 
disorder(s), and identify what symptoms, 
if any, the veteran currently manifests, 
or has manifested in the recent past, 
that are attributable to his service-
connected PTSD.  In other words, the 
examiner must discuss the symptoms 
produced by the veteran's service-
connected PTSD versus any found symptoms 
produced by a nonservice-connected mental 
disorder.  

b.  Does the veteran have suicidal 
ideation?

c.  Does the veteran have obsessional 
rituals which interfere with routine 
activities?

d.  Is the veteran's speech 
intermittently illogical, obscure, or 
irrelevant?

e.  Does the veteran have near-continuous 
panic or depression affecting his ability 
to function independently, appropriately, 
and effectively?

f.  Does the veteran have impaired 
impulse control (such as unprovoked 
irritability with periods of violence)?

g.  Does the veteran have spatial 
disorientation?

h.  Does the veteran neglect his personal 
appearance and hygiene?

i.  Does the veteran have difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting?

j.  Is the veteran unable to establish 
and maintain effective relationships 
(friends, family, neighbors, etcetera)?

k.  Does the veteran have gross 
impairment in thought processes or 
communication?

l.  Does the veteran have persistent 
delusions or hallucinations?

m.  Does the veteran exhibit grossly 
inappropriate behavior, and if so, what 
are examples of such behavior?

n.  Is the veteran in persistent danger 
of hurting himself or others?

o.  Is the veteran intermittently unable 
to perform activities of daily living 
(including maintenance of minimal 
personal hygiene)?

p.  Is the veteran disoriented to time or 
place?

q.  Does the veteran have memory loss for 
names of close relatives, his own 
occupation, or his own name?

r.  Is the veteran unable to obtain or 
retain gainful employment because of his 
service-connected PTSD?

s.  If the veteran is unemployable 
because of several disorders including 
his service-connected PTSD, the examiner 
should estimate the percentage which his 
service-connected PTSD contributes to his 
unemployability.

t.  Each examiner should comment on the 
GAF measurement volatility noted in the 
claims folder; i.e., 35, 38, 50, and 55, 
and whether said volatility indicates 
that the veteran has been decompressing 
while undergoing treatment at the VA 
medical center?

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given. If these matters cannot 
be medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report. It is requested that the results 
of the examination be typed and included 
in the claims folder for review.

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the AMC/RO should adjudicate the issue on appeal.  
If the benefit sought on appeal remains denied, the appellant 
and the accredited representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination (if necessary) may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



